Cite as 2014 Ark. App. 292

                    ARKANSAS COURT OF APPEALS
                                          DIVISION IV
                                          No. CV-13-340


                                                     Opinion Delivered   May 7, 2014
DONALD RAY STRATTON, JR.
                   APPELLANT                         APPEAL FROM THE BENTON
                                                     COUNTY CIRCUIT COURT
V.                                                   [NO. PR-2010-547-6]

LINDA JEAN STRATTON, PERSONAL                        HONORABLE DOUGLAS SCHRANTZ,
REPRESENTATIVE of the ESTATE OF                      JUDGE
DONALD RAY STRATTON, SR.
                        APPELLEE                     APPEAL DISMISSED



                                 LARRY D. VAUGHT, Judge

       After the Benton County Circuit Court entered an order of partial distribution of the

estate of Donald Ray Stratton, Sr., his son, appellant Donald Ray Stratton, Jr., filed a notice of

appeal. Thereafter, the decedent’s widow, appellee Linda Stratton, moved the circuit court to

stay the appeal until a final order of distribution was entered. The circuit court stayed the appeal.

Despite the stay, appellant perfected his appeal by filing the record with our clerk. Appellee then

moved this court to dismiss the appeal on the basis that the circuit court had stayed the appeal.

Although we originally passed the motion to dismiss until the case was ready for submission, we

now grant the motion and dismiss the appeal without prejudice.

       This case has a long and contentious history. The decedent died on July 15, 2010.

Appellee filed a petition seeking to have the will admitted to probate. Appellee also sought to

be appointed as personal representative of the estate. The will devised the marital residence and

three tracts of real property totaling approximately 100 acres to appellee without mentioning
                                    Cite as 2014 Ark. App. 292

appellant. Prior to the hearing on the admission of the will to probate, appellant executed a

waiver and entry of appearance and a disclaimer of his interest in the decedent’s estate.

       Almost immediately following entry of the order admitting the will to probate, appellant

repeatedly filed various motions and pleadings that, inter alia, asserted that he is a pretermitted

child and that appellee had obtained his execution of the disclaimer by fraud and

misrepresentation. He also filed a will contest that he later withdrew, as well as a petition seeking

the intestate administration of his father’s estate on the basis of his status as a pretermitted child.

He also filed a claim against the estate.

       Appellee filed a motion for summary judgment, asserting that the disclaimer was

irrevocable and effective so that appellant was no longer an “interested party” within the

meaning of Ark. Code Ann. § 28-2-102 (Repl. 2012). Following a hearing, the circuit court

granted summary judgment to appellee, finding that appellant had failed to properly plead fraud

in connection with the execution and filing of the waiver and disclaimer. The court further

found that all other pending motions were moot. Although appellant timely filed a notice of

appeal from the order granting summary judgment, the parties later stipulated to the dismissal

of the appeal.

       In November 2012, appellee filed a motion seeking a partial distribution of the estate to

herself. Appellant filed a response in which he reiterated his position that he is a pretermitted

child and that the real property vested in him immediately upon the decedent’s death. He also

repeated his assertions concerning the disclaimer and its validity.

       In its order granting the petition for partial distribution, the court repeated its previous



                                                  2
                                     Cite as 2014 Ark. App. 292

findings that appellant was a pretermitted child and that appellant failed to properly plead fraud

with respect to the disclaimer. The court further found that appellee was the only beneficiary

under the decedent’s will and that there was no reason why the real property that was the subject

of the petition should not be delivered to appellee. Appellant timely filed a notice of appeal from

the order of partial distribution.

       On February 20, 2013, appellee filed a motion seeking to stay appellant’s appeal from the

order of partial distribution. The motion cited Ark. Code Ann. § 28-1-116(c) as authority.1

       On March 25, 2013, appellant filed an objection to the proposed order staying the appeal

and a separate motion to vacate all orders of the court entered after appellant filed his notice of

appeal. In a brief supporting both his response and the motion, appellant argued that the court

failed to make a required finding under Ark. Code Ann. § 28-1-116(e)(1) that no interested party

will be prejudiced by an appeal.

       On April 9, 2013, the circuit court stayed appellant’s appeal of the order of partial

distribution until a final distribution is made.

       Appellant lodged his record on appeal with our clerk on April 22, 2013. On April 29,


       1
        Section 28-1-116(c)(1) provides as follows:

               (c) Stay of Appeal. (1) When an appeal is taken with respect to any appealable
       order in the administration of a decedent’s estate made prior to the order of final
       distribution, other than an order admitting or denying the probate of a will or
       appointing or refusing to appoint a personal representative, the circuit court or
       appellate court, in its discretion, may order that the appeal be:

               (A) Stayed until the order of final distribution is made; and

               (B) Heard only as a part of any appeal which may be taken from the order of
       final distribution.

                                                   3
                                   Cite as 2014 Ark. App. 292

2013, appellee filed a motion with this court seeking to dismiss the appeal on the basis that the

circuit court had stayed the appeal pursuant to Ark. Code Ann. § 28-1-116(c). Appellant filed

a response to the motion to dismiss, arguing that the order staying the appeal was improper

because the circuit court failed to make certain required findings. As already noted, we passed

the motion until the case was ready for submission.

       We cannot address the merits of appellant’s argument about the validity of the stay

because he failed to file a notice of appeal from that order. Therefore, he cannot challenge the

validity of the stay. A timely notice of appeal is a jurisdictional requirement. Stacks v. Marks, 354
Ark. 594, 127 S.W.3d 483 (2003). Lacking a timely notice of appeal, this court has no jurisdiction

to consider other issues raised on appeal. Arkco Corp. v. Askew, 360 Ark. 222, 200 S.W.3d 444

(2004). We are required to raise the issue of subject-matter jurisdiction on our own motion.

Stacks, 354 Ark. at 599, 127 S.W.3d at 485.2

       The circuit court’s order granting the stay notes that appellant is appealing the order of

partial distribution. The court found that the appeal should be stayed until an order of final

distribution is made so as to prevent multiple appeals. It is the inherent power of the court to

command an orderly, efficient, and effective administration of justice. Clements v. State, 306 Ark.
596, 817 S.W.2d 194 (1991) (citing Burns v. State, 300 Ark. 469, 780 S.W.2d 23 (1989)). The

       2
        We note that part of appellant’s arguments are based on a faulty premise. He contends
that the circuit court lost jurisdiction to act further once he filed his notice of appeal.
However, after a notice of appeal has been filed, the circuit court retains jurisdiction until
the record is filed and the appeal is docketed. Myers v. Yingling, 369 Ark. 87, 251 S.W.3d 287
(2007). Therefore, the circuit court still had jurisdiction to enter the stay because it had been
entered prior to the record being lodged here. Ballard v. Clark Cnty. Circuit Court, 347 Ark.
291, 61 S.W.3d 178 (2001).


                                                 4
                                  Cite as 2014 Ark. App. 292

circuit court was exercising this inherent power in this case by staying the appeal while further

proceedings were taking place, as well as the statutory discretion provided in section

28-1-116(c)(1).

       We also take this opportunity to address other issues and defects with appellant’s

addendum and with the record. We denied appellant’s motion to supplement the record in

August 2013. Nevertheless, appellant included in his addendum materials found only in the

supplemental volume. This was improper. We also note that appellant’s addendum lacked certain

necessary documents such as letter opinions specifically incorporated into the circuit court’s

orders. Such omissions were improper. Ark. Sup. Ct. R. 4-2(a)(8).

       There are also papers in the addendum with different docket numbers from the probate

case before us, with no explanation or order of consolidation.

       Appeal dismissed.

       WYNNE and WHITEAKER, JJ., agree.

       Blaine Jackson, JD, PLLC, by: Blaine A. Jackson, for appellant.

       Stephen Lee Wood, P.A., by: Stephen Lee Wood, for appellee.




                                               5